Citation Nr: 0409591	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating for diabetes mellitus 
greater than 10 percent prior to March 28, 1994, and greater than 
20 percent on and subsequent to March 28, 1994, on appeal from the 
initial grant of service connection.

2.  Entitlement to an increased disability rating for 
hypertension, rated as 10 percent disabling prior to February 29, 
2000, 40 percent disabling on and subsequent to February 29, 2000, 
and 60 percent disabling on and subsequent to November 20, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a statement received in March 1998, the veteran claimed an 
increased rating for his service connected hiatal hernia.  In a 
November 2002 statement, the veteran made claims for service 
connection for a joint condition (carpal tunnel syndrome), 
bilateral knee condition, bilateral foot condition, an unknown 
neurologic disability, an unknown internal condition, photophobia, 
a back condition, benign tumors, and a bilateral hip condition.  
The record does not show that the RO has made a decision on these 
issues.  Accordingly, these issues are referred to the RO for 
appropriate action.  


REMAND

In the veteran's December 1997 substantive appeal for an increased 
disability rating for diabetes mellitus, he indicated he wanted a 
hearing before a member of the Board at the RO.  The claims file 
does not reflect that such a hearing was scheduled and the veteran 
has not withdrawn his request for such a hearing.  

In a statement received in December 1999, the veteran requested a 
hearing before a hearing officer at the RO on the issue of an 
increased disability rating for hypertension.  The claims file 
does not reflect that such a hearing was scheduled and the veteran 
has not withdrawn his request for such a hearing.  Therefore, this 
case must be returned to the RO to schedule a hearing before a 
hearing officer/ decision review officer.

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.

1.  The RO should schedule the veteran for a hearing before a 
hearing officer/decision review officer on the issue of an 
increased rating for hypertension.  

2.  Following completion of the above, the hearing 
officer/decision review officer should review the appellant's 
claim and determine whether an increased rating for hypertension 
can be granted.  Any additional evidentiary development deemed 
appropriate should be conducted.  If the decision remains adverse 
to the claimant, he and the representative should be provided with 
a supplemental statement of the case and be apprised of the 
applicable time period within which to respond.  

3.  If the veteran still desires a hearing at the RO before a 
member of the Board on the issue of an increased rating for 
diabetes mellitus, such hearing should be scheduled.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purposes 
of this REMAND are to schedule hearings and to ensure compliance 
with due process considerations.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



